Title: To James Madison from Peder Pedersen (Abstract), 18 May 1805
From: Pedersen, Peder
To: Madison, James


18 May 1805, Philadelphia. “I have been honored with your letter of the 13th: inst. inclosing Copy of instructions lately transmitted to the Consul of the United States at Copenhagen, respecting certain restrictions imposed or intended to be imposed, as you are informed, on the Commerce of the United States to the North of Europe—in order to guard against the introduction of the yellow fever.
“The late occurrences in Europe of Epidemical disorders—whose effects are well known to have been dreadful—have forcibly drawn the attention of all European Governments towards an object of so great a national importance, the Danish Government has as well as others adopted all such general measures of precaution, as circumstances rendered necessary—and His Majesty the King has  accordingly, in order to preserve His Subjects and His Dominions from one of the most dreadful of all calamities, the introduction of an Epidemical or pestilential disorder—directed quarantine Establishments to be instituted in the most convenient ports, and health officers to be placed in all ports, whose duty it is to examine all Vessels, particularly those who are coming from Suspicious ports, and who are authorized to order Vessels from such in Quarantine, when they deem such rigorous measures necessary: this Sir, I am informed of, but I know of no other restraint, if so it may be call’d, and this certainly is not Directed solely against the United States, but against any and every country where a dangerous epidemical disorder exists or use to exist; in the mean time while I am perfectly sensible of the justness of the remarks which accompany the instructions you have favored me with a Copy of. I shall avail myself of the earliest opportunity for representing the affair to my Government, confident that the Commercial interest of both Nations will have its due influence, and that the Commerce and Navigation of the United States to His Majesty’s dominions, never will be restrained or embarassed by unecessary detentions, but rather encouraged and promoted whenever same can be done consistently with the public safety.”
